Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

10 12 13 14 17 18 19 
Response to Amendment

	Applicant’s amendments to the Specification and Claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed December 13th, 2021. Applicant’s amendments to claims 1, 6, 10, 12, and 15-16, as described on pages 9-11 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the addition of the “a positioner, comprising a first rotatable pin-type connection, being disposed between one of said camera testing shuttles and one of said camera testing jigs and said positioner designed to tilt up, in Z-direction, one end of said camera testing jig and thereby allowing testing of an accelerator sensor involved in camera functionality; a turn cylinder, comprising a second rotatable pin-type connection, being disposed between one of said camera testing shuttles and one of said device holders and said turn cylinder...” as supported by the specification paragraphs [0057] [0122] and [0129-0130]. However, as they change the scope of the claim, new art rejections for claims 1 and 12 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

Drawings

	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 1714.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Additionally the office suggests including information in the empty boxes of figures 9 and 10 in order to help further disclose the invention as claimed. 

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
	Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 10 recites the limitation “said camera load/unload robot” in line 9. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

	All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 10, 12-14 and 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Diperna et al. (US Pre-Granted Publication No. US 2016/0187876 A1 hereinafter “Diperna”) in view of Miller et al. (US Patent No. US 6,008,636 hereinafter “Miller”) and further Panagas (US Pre-Granted Publication No. US 2013/0200916 A1 hereinafter “Panagas”).

	Regarding claim 10 embodiments of Diperna discloses:

	A method of automated functional testing, said method comprising: (Diperna fig. 1)
… and placing, using said camera load/unload robot, said multiple test devices, one said test device at a time, (Diperna [0115] wherein a robotic arm moves the devices to the holder i.e. jig) … each of which has secured thereon said test device; (Diperna [0229-0232] fig. 37 [0250] [0087] wherein multiple devices can be loaded onto a sliding tray to be tested, wherein the slide is interpreted to be in the Y-direction sliding into the testing apparatus) downloading, using a wireless connection and on said test device, one or more camera test applications that are stored on a test application controller; (Diperna [0079] wherein tests are downloaded on the device) … using one or more of said camera test applications in conjunction with a camera test robot, camera functionalities of said test devices; (Diperna [0074] [0104] wherein the testing device tests the screen and physical buttons or the phone i.e. camera is stressed physically) generating a camera test result, which indicates whether said test device passed or failed said testing camera functionalities; (Diperna [0217-0218] wherein the test results are conveyed to the testing system)  … if said camera test result indicates that said test device passed said testing camera functionalities; (Diperna [0217-0218] wherein the test results are conveyed to the testing system including a pass fail) and removing, using said camera load/unload robot, said test device from said occupied camera testing jig to a camera reject conveyor, (Diperna [0115] wherein a robotic arm moves the devices to the holder i.e. jig) …

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Diperna because one of ordinary skill would have been motivated to make this modification in order to create a system capable of carrying out multiple testing functions on multiple devices without requiring different testing stations for every aspect of the test (Diperna [0012-0013] [0079] [0253]).

	Embodiments of Diperna does not appear to disclose:

	determining or receiving information whether one or more of multiple camera testing jigs are vacant, wherein said multiple camera testing jigs are disposed, inside a camera subsystem, between said camera load conveyor and said camera unload conveyor or said camera reject conveyor; determining, using said camera load conveyor sensor, whether one or more of said multiple test devices are detected on said camera load conveyor; on said multiple … camera testing jigs until said multiple … camera testing jigs are filled and said multiple test devices fill said vacant camera testing jigs to produce multiple occupied camera testing jigs inside said camera testing subsystem such that 5Application No.: 16/629,571 each said occupied camera testing jig includes multiple device holders, or  testing, after producing said multiple occupied camera testing jigs and or conveying, using said camera load/unload robot, said test device present at said occupied camera testing jig to a camera unload conveyor, or reject conveyor, if said camera test result indicates that said test device failed said testing camera functionalities.

	However, in the same field of endeavor of robotic controls Panagas discloses:

	“determining or receiving information whether one or more of multiple camera testing jigs are vacant, (Panagas [0104] wherein the system is able to tell when testing stations are vacant, being utilized, if devices are properly installed) ” and “determining, using a camera load conveyor sensor, whether a test device is detected on a 53WO 2018/187665PCT/US2018/026420 camera load conveyor; (Panagas [0104] wherein the system is able to tell when testing stations are vacant, being utilized, if devices are properly installed) wherein said multiple camera testing jigs are disposed, inside a camera subsystem, between said camera load conveyor and said camera unload conveyor or said camera reject conveyor; (Panagas [0104] wherein the system is able to tell when testing stations are vacant, being utilized, if devices are properly installed) determining, using said camera load conveyor sensor, whether one or more of said multiple test devices are detected on said camera load conveyor;” (Panagas [0104] wherein the system is able to tell when testing stations are vacant, being utilized, if devices are properly installed)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vacancy sensing of Panagas with the testing system of Diperna because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of testing operations in a manner that is automated and less cumbersome while also increasing the accuracy of the testing (Panagas [0004]). 

	Additionally, Diperna in view of Panagas does not appear to disclose:

	on said multiple … camera testing jigs until said multiple … camera testing jigs are filled and said multiple test devices fill said vacant camera testing jigs to produce multiple occupied camera testing jigs inside said camera testing subsystem such that 5Application No.: 16/629,571 each said occupied camera testing jig includes multiple device holders, or  testing, after producing said multiple occupied camera testing jigs and or conveying, using said camera load/unload robot, said test device present at said occupied camera testing jig to a camera unload conveyor, or reject conveyor, if said camera test result indicates that said test device failed said testing camera functionalities. (Miller fig. 3 col. 4 lines 40-55 wherein the device includes a conveyor to reject failed devices).

	However, in the same field of endeavor of robotic controls Miller discloses:

	“on said multiple … camera testing jigs until said multiple … camera testing jigs are filled and said multiple test devices fill said vacant camera testing jigs to produce multiple occupied camera testing jigs inside said camera testing subsystem such that 5Application No.: 16/629,571 each said occupied camera testing jig includes multiple device holders,” (Miller fig. 3 element 112 wherein multiple test fixtures can be used with one robotic arm to interact with each fixture) and “testing, after producing said multiple occupied camera testing jigs and” (Miller fig. 3 element 112 wherein multiple test fixtures can be used with one robotic arm to interact with each fixture) and conveying, using said camera load/unload robot, said test device present at said occupied camera testing jig to a camera unload conveyor, (Miller fig, 3 element 131 wherein the conveyor moves the device to the next stage)  and “reject conveyor, if said camera test result indicates that said test device failed said testing camera functionalities.”  (Miller fig. 3 col. 4 lines 40-55 wherein the device includes a conveyor to reject failed devices). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conveyor system of Miller with the testing system of Diperna because one of ordinary skill would have been motivated to make this modification in order to allow for quick and efficient device transportation during the operation of the testing device (Miller col. 9-10 lines 63-5, col. 1 lines 54-65).

	Regarding claim 12 embodiments of Diperna in view of Miller and Panagas disclose all of the limitations of claim 10 and Diperna further discloses:

	The method of automated functional testing of claim 10, further comprising testing simultaneously camera functionalities of said multiple test devices after said multiple occupied camera testing jigs are produced inside said camera testing subsystem.  (Diperna [0229-0232] fig. 37 [0250] [0087] wherein multiple devices can be loaded onto a sliding tray to be tested, wherein the slide is interpreted to be in the Y-direction sliding into the testing apparatus).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Diperna because one of ordinary skill would have been motivated to make this modification in order to create a system capable of carrying out multiple testing functions on multiple devices without requiring different testing stations for every aspect of the test (Diperna [0012-0013] [0079] [0253]).

	Regarding claim 13 embodiments of Diperna in view of Miller and Panagas disclose all of the limitations of claim 10 and Diperna further discloses:

	The method of automated functional testing of claim 10, further comprising placing, 54WO 2018/187665PCT/US2018/026420 using same said camera load/unload robot, another of said test devices on said … camera testing jig after said conveying or said removing vacates said camera testing jig by unloading said test device therefrom. (Diperna [0229-0232] fig. 37 [0250] [0087] wherein multiple devices can be loaded onto a sliding tray to be tested, wherein the slide is interpreted to be in the Y-direction sliding into the testing apparatus).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Diperna because one of ordinary skill would have been motivated to make this modification in order to create a system capable of carrying out multiple testing functions on multiple devices without requiring different testing stations for every aspect of the test (Diperna [0012-0013] [0079] [0253]).

	Diperna does not appear to disclose:

	vacant 

	However, in the same field of endeavor of robotic controls Panagas discloses:

	“vacant” (Panagas [0104] wherein the system is able to tell when testing stations are vacant, being utilized, if devices are properly installed)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vacancy sensing of Panagas with the testing system of Diperna because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of testing operations in a manner that is automated and less cumbersome while also increasing the accuracy of the testing (Panagas [0004]). 

	Regarding claim 14 embodiments of Diperna in view of Miller and Panagas disclose all of the limitations of claim 10 and Diperna further discloses:

	The method of automated functional testing of claim 10, wherein said testing camera functionalities of said test device includes testing one functionality of said test device chosen from a group comprising without-axis functionality, proximity sensing functionality, (Diperna [0231] wherein the robotic arm is used to cover the screen to test the proximity sensors) light sensing functionality, side key functionality, accelerator sensor functionality, (Diperna [0074] wherein the accelerometer is also tested) front camera functionality, (Diperna [0144] wherein the front camera is tested) front video functionality, rear camera functionality, (Diperna [0144] wherein the rear camera is tested) and rear video functionality.  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Diperna because one of ordinary skill would have been motivated to make this modification in order to create a system capable of carrying out multiple testing functions on multiple devices without requiring different testing stations for every aspect of the test (Diperna [0012-0013] [0079] [0253]).

	Regarding claim 17 embodiments of Diperna in view of Miller and Panagas disclose all of the limitations of claim 10 and Diperna further discloses:

	The method of automated functional testing of claim 10, wherein after said testing of camera functionalities of said test device is complete, providing said test results from said test application controller to said camera load/unload robot. (Diperna [0109] [0078] wherein testing and calibration data on the phone is saved by the testing system).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Diperna because one of ordinary skill would have been motivated to make this modification in order to create a system capable of carrying out multiple testing functions on multiple devices without requiring different testing stations for every aspect of the test (Diperna [0012-0013] [0079] [0253]).

	Regarding claim 19 embodiments of Diperna in view of Panagas disclose all of the limitations of claim 10 but does not appear to disclose:

	wherein said conveying or said removing includes: moving a camera testing shuttle from a camera test region to a camera load/unload region, wherein said camera testing jig is secured on said camera testing shuttle; picking up, using said camera load/unload robot, said test device from said camera testing jig; and displacing said camera load/unload robot in X-direction.

	However, in the same field of endeavor of robotic controls Miller discloses:

	“wherein said conveying or said removing includes: moving a camera testing shuttle from a camera test region to a camera load/unload region, wherein said camera testing jig is secured on said camera testing shuttle; picking up, using said camera load/unload robot, said test device from said camera testing jig; and displacing said camera load/unload robot in X-direction.” (Miller fig. 3 col. 9 lines 17-51 wherein the device is conveyed into the testing environment, moved by the robot to a testing station i.e. jig, and then further processed to a fail conveyor or an unload conveyor in the adjacent direction to the load conveyor).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conveyor system of Miller with the testing system of Diperna because one of ordinary skill would have been motivated to make this modification in order to allow for quick and efficient device transportation during the operation of the testing device (Miller col. 9-10 lines 63-5, col. 1 lines 54-65).
	
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Diperna and Miller and Panagas as applied to claim 10 above, further in view of Yang (US Pre-Granted Publication No. US 2017/0024707 A1 hereinafter “Yang”).

	Regarding claim 18 embodiments of Diperna in view of Miller and Panagas disclose all of the limitations of claim 10 but does not appear to further disclose:

	further comprising testing audio functionalities of said test device, in an audio testing subsystem, after said conveying said test device to a camera unload conveyor.

	However, in the same field of endeavor of robotic controls Yang discloses:

	“further comprising testing audio functionalities of said test device, in an audio testing subsystem, after said conveying said test device to a camera unload conveyor.” (Yang [0025] wherein the conveyor system includes a physical is touching section (Fig. 3 element 350), then an audio section (Fig. 3 elements 332 and 360, see also [0038]).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the aligned conveyor system with different stations of Yang with the testing system of Diperna because one of ordinary skill would have been motivated to make this modification in order to efficiently move the device from one station to the next in a convenient and automated system (Yang [0003] [0025]).

	Claim 11 was cancelled and therefore not examined on the merits.

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system for testing operation of a mobile device.
	Regarding claim 1 the relevant art Diperna in view of Miller discloses  an automated testing system (Diperna fig. 1) and testing subsystems for various functionality (Diperna fig. 3 fig. 37) with multiple jigs (Diperna fig. 36-37) with secure jigs and robotic systems capable of back and forth in three directions (Diperna [0014] [0067]) to contact a screen (Diperna [0074]) loading and unloading the devices (Diperna [0115]) but fails to disclose a dual pin connection with a rotating cylinder to move the devices. Specifically, the relevant art fails to disclose “An automated functional testing system comprising: a camera load conveyor for carrying test device inside a camera load/unload region of a camera testing subsystem; a camera unload conveyor for removing from said camera load/unload region of said camera testing subsystem test device that passes testing inside said camera testing subsystem; a camera reject conveyor for removing from said camera load/unload region of said camera testing subsystem test device that fails testing inside said camera testing subsystem; multiple camera testing jigs disposed between said camera load conveyor and said camera unload conveyor or said camera reject conveyor; multiple camera testing shuttles, each of which is designed to have one of said camera testing jigs secured thereon and is designed to displace one of said camera testing jigs, in Y- direction, back and forth from said camera load/unload region to a camera test region; multiple device holders, each of which disposed in said testing jig and is designed to have secured thereon one of said test device; a positioner, comprising a first rotatable pin-type connection, being disposed between one of said camera testing shuttles and one of said camera testing jigs and said positioner designed to tilt up, in Z-direction, one end of said camera testing jig and thereby allowing testing of an accelerator sensor involved in camera functionality; a turn cylinder, comprising a second rotatable pin-type connection, being disposed between one of said camera testing shuttles and one of said device holders and said turn cylinder designed to flip one of said device holders by 1800 and thereby allowing testing of front and/or rear camera functionalities and front and/or rear video functionalities; and a camera robot including a two-axis robot, which, in an operative state, displaces in X- direction and/or Z-direction to contact predetermined contact regions on display 3Application No.: 16/629,571 screen, actuate keys and/or buttons, and/or stress components of test device that contribute to camera functionalities and video functionalities.”. 

	Claims 2-9 and 15 are also allowed due to their dependence on claim 1. Claims 20-24 are additionally allowed for similar reasons as those found above. 

	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20200114522 A1 discloses a styles type mobile device testing apparatus 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664